     Case 4:17-cv-00214-MW-CAS Document 476 Filed 05/16/19 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

CARL HOFFER, et al.,

      Plaintiffs,

v.                                           Case No.: 4:17-cv-214-MW/CAS

MARK S. INCH, in his official
capacity as Secretary of the Florida
Department of Corrections,

     Defendant.
_______________________________/

                              NOTICE OF APPEAL

      Notice is hereby given that Secretary Mark S. Inch, defendant in the above-

named case, hereby appeals to the United States Court of Appeals for the Eleventh

Circuit from the final order and judgment entered in this action on April 18, 2019,

DE 465–66, from the order granting class certification entered on November 17,

2017, DE 152, and from the order granting a preliminary injunction entered on

November 17, 2017, DE 153, and modified on December 13, 2017, DE 185, January

31, 2018, DE 214, February 9, 2018, DE 218, February 21, 2018, DE 226, March

12, 2018, DE 236, March 30, 2018, DE 243, May 24, 2018, DE 307, September 5,

2018, DE 380, November 27, 2018, DE 409, and February 26, 2019, DE 437, to the

extent these rulings have any continuing effect, and from all previous rulings,

opinions, and orders entered in this case.
     Case 4:17-cv-00214-MW-CAS Document 476 Filed 05/16/19 Page 2 of 2




                                    Respectfully submitted,

                                    ASHLEY MOODY
                                    ATTORNEY GENERAL

                                    /s/ Albert J. Bowden, III
                                    Albert J. Bowden, III
                                    Special Counsel
                                    Florida Bar No.: 802190
                                    Office of the Attorney General
                                    PL-01, The Capitol
                                    Tallahassee, Florida 32399-1050
                                    (850) 414-3300, Ext. 4716
                                    (850) 488-4872 (Fax)
                                    al.bowden@myfloridalegal.com


                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the foregoing has been electronically

served by the Court’s CM/ECF systems on counsel for Plaintiffs this 16th day of

May, 2019.


                                          /s/ Albert J. Bowden, III
                                          Albert J. Bowden, III




                                  Page 2 of 2
